             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA


EVERETT J. GILLUM,

                               Plaintiff,

v.                                                          No. CIV 19-130-RAW-SPS

JAMES YATES, et al.,

                               Defendants.


                                   OPINION AND ORDER

          Plaintiff Everett J. Gillum, a pro se prisoner who is incarcerated at Davis

Correctional Facility (DCF) in Holdenville, Oklahoma, has filed a AMotion for Non-

Compliance@ (Dkt. 2) in this civil rights action pursuant to 42 U.S.C. ' 1983. The Court

construes the motion as a motion for declaratory relief.

          Plaintiff is requesting the Court to Aadmonish (DCF) and its >facility-head=/

administration regarding its cavalier disposition concerning it=s [sic] dysfunctional law

library and inoperable mailroom, instructing them to make the necessary adjustments so

operations at their facility siece [sic] to trample the constitutional rights of aspiring litigants

held there.@ (Dkt. 2 at 2). The Court construes the motion as a motion for declaratory

relief.

          Plaintiff alleges the law library staff fail to make daily or weekly rounds with law

clerks, when he has Athe inassailable [sic] constitutional right to (24) hr. access to the

court.@ Id. at 1-2. He also alleges the DCF mailroom has only one employee for the 1,200
prisoners incarcerated in the facility, which is inadequate staffing to provide federally-

protected mail deliveries and retrievals. Id. at 2. Plaintiff further claims this system

Amust be taken as a [sic] indirect method of sabotage when view [sic] in light of court-

imposed deadlines.@ Id.

       The United States Supreme Court has ruled that Athe constitutional obligation to

provide inmates access to courts does not require states to give inmates unlimited access

to a law library, and inmates do not have the right to select the method by which access

will be provided.@ Penrod v. Zavaras, 94 F.3d 1399 (10th Cir. 1996) (citations omitted).

The Constitution requires only that reasonable access to the courts be permitted. Johnson

v. Avery, 393 U.S. 483, 490 (1969); Ford v. Schmidt, 577 F.2d 408, 410 (7th Cir. 1978),

cert. denied, 439 U.S. 870 (1978).

       To establish a claim of denial of access to the courts, plaintiff must show that
       defendant=s conduct caused him actual injury by frustrating or hindering his
       pursuit of a nonfrivolous legal claim. See Lewis v. Casey, 518 U.S. 343, 353
       (1996). The legal claim affected must be one that either directly or
       collaterally attacks plaintiff=s conviction or sentence, or one that challenges
       the conditions of his confinement. See id. at 354-55.

Murphy v. Shenk, No. 97-1300, 1998 WL 536381, at *2 (10th Cir. Aug. 10, 1998)

(unpublished). Furthermore, in a ' 1983 action, the Court will only consider claims Abased

upon the violation of a plaintiff=s personal rights, and not the rights of someone else.@

Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990).

       After careful review, the Court finds Plaintiff=s vague and conclusory allegations

are insufficient to justify relief. The Tenth Circuit Court of Appeals consistently has held

that bald conclusions, unsupported by allegations of fact, are legally insufficient, and
pleadings containing only such conclusory language may be summarily dismissed or

stricken without a hearing. Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989), cert.

denied, 493 U.S. 1059 (1990); Lorraine v. United States, 444 F.2d 1 (10th Cir. 1971).

       The Court further finds there is no evidence that the defendants in any way impeded

Plaintiff=s contact with the courts or his access to his criminal attorney or to his civil

counsel. Under these standards, the Court finds Plaintiff has not shown he is entitled to

relief for infringement of his right of access to the courts.

       ACCORDINGLY, Plaintiff=s Motion for Non-Compliance (Dkt. 2) is DENIED.

       IT IS SO ORDERED this 6th day of May 2019.




                                               3
